FILED
                            NOT FOR PUBLICATION
                                                                             JUL 20 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


FIRST MERCURY INSURANCE              )        No. 16-35888
COMPANY, an Illinois company,        )
                                     )        D.C. No. 3:15-cv-00192-MO
      Plaintiff-Appellee,            )
                                     )        MEMORANDUM*
                                     )
AIG SPECIALTY INSURANCE              )
COMPANY,                             )
                                     )
      Intervenor-Plaintiff-Appellee, )
                                     )
      v.                             )
                                     )
WESTCHESTER SURPLUS                  )
LINES INSURANCE COMPANY, )
a Georgia company,                   )
                                     )
      Defendant-Appellee,            )
                                     )
MULTNOMAH COUNTY, an                 )
Oregon municipality,                 )
                                     )
      Defendant-Appellant.           )
                                     )

                  Appeal from the United States District Court
                           for the District of Oregon
               Michael W. Mosman, Chief District Judge, Presiding


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                              Submitted July 10, 2018**
                                Seattle, Washington

Before: FERNANDEZ and NGUYEN, Circuit Judges, and RAKOFF,*** District
Judge.

      Multnomah County (“the County”), which is the assignee of the claims of

ZellComp, Inc., against First Mercury Insurance Company, Westchester Surplus

Lines Insurance Company, and AIG Specialty Insurance Company (collectively

“the Insurers”), appeals the district court’s grant of judgment in favor of the

Insurers. We affirm.

      The County entered into a contract with Conway Construction Company

(“Conway”) under which Conway was to furnish goods and services1 for the

rehabilitation of the Morrison Bridge (“the Bridge”), a structure owned and

operated by the County. Conway entered into a subcontract with ZellComp under

which the latter was to furnish materials, including reinforced polymer bridge

decking (“the decking”). ZellComp, in turn, entered into a sub-subcontract (“the


      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      ***
        The Honorable Jed S. Rakoff, Senior United States District Judge for the
Southern District of New York, sitting by designation.
      1
        Those included “design, construction, construction administration, and
related services.”

                                           2
Agreement”) with Strongwell Corporation under which the latter was to custom

make and sell the decking to the former, for use in the Bridge rehabilitation project.

The Agreement provided that Strongwell was required to maintain insurance that

would indemnify ZellComp for the latter’s own negligence that caused damages to

the County. Strongwell did so, and the Insurers are the ones it contracted with for

that purpose. After the Bridge rehabilitation project was completed, numerous

problems developed, including cracks in and other deterioration of the decking.

Therefore, the County brought an action against Conway and others, which

ultimately resulted in a jury verdict determining that the County was damaged due

to the negligence of a number of parties and that forty percent of that damage was

caused by the negligence of ZellComp. ZellComp claimed the right to indemnity

from the Insurers and, in due course, assigned its claims to the County. In the

action at hand, the district court declared that the Agreement was void insofar as it

provided that the Insurers were required to indemnify ZellComp for its negligence.

Thus, the court entered judgment against the County. The County asserts that the

district court erred. We disagree with that assertion.

      We apply Oregon law to this action,2 which includes Oregon statutes




      2
          See Zamani v. Carnes, 491 F.3d 990, 995 (9th Cir. 2007).

                                           3
construed as the Oregon Supreme Court has, or would, construe them.3 Here, the

plain language of the Oregon anti-indemnity statute provides that “any provision in

a construction agreement that requires a person or that person’s surety or insurer to

indemnify another against liability for damage arising out of . . . damage to

property caused in whole or in part by the negligence of the indemnitee is void.”

Or. Rev. Stat. § 30.140(1); see also id. at (3) (defining construction agreement).

And the history of the legislation makes it clear that the very purpose of the

legislature was to preclude contractors or owners from “forcing subcontractors to

accept” liability for the contractor’s own negligence “as part of the

[subcontractor’s] cost of doing business.” Sunset Presbyterian Church v. Andersen

Constr. Co., 341 P.3d 192, 200 (Or. Ct. App. 2014); see also Montara Owners

Ass’n v. La Noue Dev., LLC, 353 P.3d 563, 569 (Or. 2015). But that is precisely

what the Agreement required. Thus, the text of the statute4 and its legislative

history5 indicate that the indemnity portion of the Agreement is void.

      The County’s suggestion that the Agreement was for the sale of goods points


      3
       See Goldman v. Salisbury (In re Goldman), 70 F.3d 1028, 1029 (9th Cir.
1995) (per curiam).
      4
          See State v. Gaines, 206 P.3d 1042, 1050 (Or. 2009) (en banc).
      5
      See id. at 1050–51; see also State v. Thompson, 306 P.3d 731, 734 (Or. Ct.
App. 2013).

                                           4
to an irrelevancy as far as this custom-made product for incorporation in the Bridge

is concerned. The statute makes no such distinction between goods and services.

Nor does the statute provide different provisions for a subcontractor who happens

to be more financially stable or successful than the contractor itself. The statute

speaks to which entity has the authority over awarding the construction work in

question. Here, ZellComp, not Strongwell, was that entity. Thus, the district court

did not err.6

       AFFIRMED.




       6
       As a result of this determination, we need not and do not consider whether
the terms of the Insurers’ policies would also preclude recovery by the County in
whole or in part.

                                           5